PER CURIAM.
A jury convicted Ebnetter of grand theft, dealing in stolen property, and possessing a vehicle with an altered manufacturer’s number. The court adjudicated him guilty of all three offenses, and sentenced him for dealing in stolen property and for possessing a vehicle with an altered manufacturer’s number. Section 812.025, Florida Statutes (1981), prohibits adjudicating Ebnetter guilty of both grand theft and dealing in stolen property since the charges arose from the same course of conduct. We therefore set aside the adjudication of guilt for grand theft, but in all other respects we affirm.
OTT, C. J., and RYDER and CAMPBELL, JJ., concur.